United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 






Inventor: John H. Shadduk			:
Application No. 16/727,605			:		Decision on Petition
Filing Date: December 26, 2019		:				
Attorney Docket No. SHDDNZ01300	:


This is a decision on the petition under 37 C.F.R. § 1.181 filed December 21, 2021, to withdraw the holding of abandonment of the above-identified application.

The petition is dismissed.

Any renewed petition under 37 C.F.R. § 1.181 must be filed within TWO (2) MONTHS of the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C.         § 704.

On February 8, 2021, the Office issued a final Office action setting a shortened statutory period for reply of three (3) months.  A reply to the Office action was filed on April 8, 2021.  The Office issued an Advisory Action on May 14, 2021.  A Notice of Appeal was timely filed with a payment for a three-month extension of time on Monday, August 9, 2021.

The Office issued a Notice of Abandonment on December 14, 2021.  At the time the Office issued the notice, issuance of the notice was improper because the maximum extendable time period to file an Appeal Brief had not expired.

The last date in the maximum extendable time period for reply was March 9, 2022.

The Office has not received a payment for an extension of the two-month period for filing an Appeal Brief, and an Appeal Brief has not been filed.  As a result, the application became abandoned on October 10, 2021.

In view of the prior discussion, the holding of abandonment will not be withdrawn.

Applicant may wish to consider filing a petition under 37 C.F.R. § 1.137(a) to revive the application.  A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by the required reply (Appeal Brief or Request for Continued Examination), the required petition fee ($1,050 for a small entity) and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137(a) 



Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions






    
        
            
        
            
    

    
        1 Document Code “PET.OP”, which has a document description of “Petition for review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.